Citation Nr: 0125616	
Decision Date: 10/31/01    Archive Date: 11/05/01

DOCKET NO.  00-16 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Service connection for a neck and spine injury including 
degenerative changes of the cervical and lumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from April 1958 to April 
1961.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In September 1999, the RO 
denied service connection for a neck and spine injury.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No.106-475, 114 Stat. 2096 (2000).  The Act is applicable to 
all claims filed on or after the date of enactment, November 
9, 2000, or filed before the date of enactment and not yet 
final as of that date.  38 U.S.C.A. § 5107 (West Supp. 2001).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of the VA with respect to the 
duty to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence  needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, the VA 
has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A § 5103A 
(West  Supp. 2001).

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(West Supp. 2001)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new law 
and implementing regulations.  At the time of an August 2001 
video conference conducted by the undersigned Member of the 
Board, the veteran reported that he had received treatment 
for his back and neck from private health care professionals 
shortly after his discharge.  The RO attempted to obtain some 
of these records without success.  The Board notes, however, 
that the veteran reported he was treated by Dr. Porter, a 
chiropractor, beginning in 1962 (Transcript p.18).  The 
veteran also testified that Dr. Porter retired one year prior 
to the veteran submitting his current claim and it was his 
opinion that the doctor's records were obtainable.  No 
attempt was made to obtain these records.  These records are 
pertinent as they could support the allegations of an in-
service injury to the veteran's neck and back.  The Board 
finds the VCAA mandates an attempt must be made to obtain 
these records, especially in light of the fact that there is 
no other evidence other than the veteran's allegations 
demonstrating that he did experience difficulties with his 
neck and back as a result of being struck by a vehicle while 
on active duty.  The Board notes that the in-service accident 
is documented in the service medical records.  

The veteran has also testified that he received treatment for 
his back and neck at the VA Medical Center located in Las 
Vegas, Nevada beginning in 1997.  The VCAA requires the RO to 
obtain these records unless it is documented that such 
records do not exist or that further efforts would be futile.  

Accordingly, the issue on appeal is remanded for the 
following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard, the RO should, in 
accordance with the VCAA, request that 
the appellant supply the names, 
addresses, and approximate dates of 
treatment for medical care providers, VA 
and non-VA, inpatient and outpatient, who 
may possess additional records pertinent 
to this claim.  After securing any 
necessary authorization or medical 
releases, the RO should obtain legible 
copies of the evidence from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.  The Board is particularly 
interested in obtaining the records from 
Dr. Porter.  The RO must continue 
attempts to obtain the evidence 
identified by the veteran unless it is 
documented that such records do not exist 
or that further efforts would be futile.  

The RO should inform the appellant of any 
records it has been unsuccessful in 
obtaining as provided under VCAA.    

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102; 5103, 
5103A, and 5107 and the implementing 
regulations are fully complied with and 
satisfied.  If any benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


